DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022. Applicant has now cancelled Claims 11-15.
Applicant’s election without traverse of Invention I (Claims 1-10) in the reply filed on 05/04/2022 is acknowledged.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chong et al. (Chong US 7,806,723) teaches a junction box cover assembly (assembly shown in Figure 6, capable of attaching to a junction box, e.g. in a circular slot in a junction box) for attachment over an opening in an electrical junction box, the cover assembly comprising: 
a cover (cover plate 605) plate capable of being mounted to a junction box and to abut a first surface external to the junction box (bottom surface of 370, Figure 7, as an example), the cover plate having an opening (opening formed in the middle of 605) there through defined by a first threaded collar extending from the cover plate (first thread collar at 682, which has a full thread); 
a hub (hub 605) having a flange (flange, dome portion at the top of 680) radially extending from a periphery of a second threaded collar (a second threaded collar at 680) defining a passage and configured to attach to the first threaded collar of the cover plate (passage centrally within 605), the flange being configured to mount flush against a second surface external to the junction box (top surface of 370) and opposite the first surface; with the exception of a circular insert detachably connected within the passage defined by the threaded collar, the circular insert having an opening for passing electrical wiring from the junction box through the passage, out the insert opening and to a light fixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735